TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00128-CV



                         Billy Zvonek and Uptown Cars Inc., Appellants

                                                    v.

                             Jose Duran and Maria Duran, Appellees


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-12-003023, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellants Billy Zvonek and Uptown Cars Inc.’s brief was due in July 2014. After

receiving two extensions to file their brief, their brief was due on September 12, 2014. They have

filed multiple motions for extension of time to file their brief. In their most recent motion, they

requested an extension until October 28, 2014. Appellees Jose Duran and Maria Duran have filed

multiple motions to dismiss and objections to the extensions. They contend that appellants have

provided false excuses to this Court for requiring additional time.

                By order dated October 23, 2014, this Court dismissed the pending motions for

extension of time to file appellants’ brief as moot, ordered that appellants’ deadline to file their brief

was November 4, 2014, and advised appellants that, if they failed to file a brief that complies with

the Texas Rules of Appellate Procedure by November 4, 2014, this Court would dismiss this appeal

for want of prosecution.
               To date, appellants have failed to file their brief or otherwise respond to this Court’s

order. Accordingly, we grant appellees’ 2nd Supplemental Motion to Dismiss, dismiss their other

pending motions to dismiss as moot, and dismiss this appeal for want of prosecution. See Tex. R.

App. P. 42.3(b), (c).



                                               _________________________________________

                                               Melissa Goodwin, Justice

Dismissed for Want of Prosecution

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 19, 2014




                                                  2